Name: Commission Regulation (EEC) No 3112/90 of 26 October 1990 amending Regulation (EEC) No 2768/90 on provisional measures applicable in the milk and milk products sector after the unification of Germany
 Type: Regulation
 Subject Matter: trade policy;  international security;  processed agricultural produce
 Date Published: nan

 27. 10 . 90 Official Journal of the European Communities No L 296/51 COMMISSION REGULATION (EEC) No 3112/90 of 26 October 1990 amending Regulation (EEC) No 2768/90 on provisional measures applicable in the milk and milk products sector after the unification of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2768/90 (*) authorizes the German intervention agency to continue to buy in and sell at reduced prices skimmed-milk powder in the territory of the former German Democratic Repu ­ blic ; whereas this authorization should be extended to the disposal of liquid skimmed milk and skimmed-milk powder for the same reasons and under the same condi ­ tions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is added to Article 1 of Regu ­ lation (EEC) No 2768/90 : '5 . Germany is hereby authorized to continue to pay from national funds for the disposal of liquid skimmed milk and skimmed-milk powder obtained in the territory of the former German Democratic Repu ­ blic and from milk originating there, under the same conditions as applied before unification.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990. However, it shall apply until 31 December 1990 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 263, 26. 9 . 1990, p . 1 . (J) OJ No L 267, 29 . 9 . 1990, p . 15.